DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by the invention. Currently, the abstract recites a meter and what components it includes but does not describe the improvement made to the art by the meter.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Water Meter with improved moisture damage protection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kullmann Donald US 3308664 (hereinafter “Kullmann”).
Regarding claim 1, Kullmann discloses a meter (fluid flow meter-10), comprising: a meter housing (housing-12 connected with base-36) having a measurement path (inlet-14 and outlet-18) through which a fluid (water) which is intended to be measured can flow; an evaluation and display device (registering unit-24 combined with pointer-40 and panel-42) for 
Regarding claim 2, Kullmann discloses said cap (dome-44) has a cylindrical or polygonal wall and a planar or stepped or contoured base. (See Fig 1, which shows limitations)
Regarding claim 3, Kullmann discloses meter housing (housing-12 connected with base-36) has a plate-shaped receiving portion (See Fig 1), on which said evaluation and display device (registering unit-24 combined with pointer-40 and panel-42) is disposed and on which said cap (dome-44), in the state sealed via said sealing agent, rests. (Col 2 line 40-57)
Regarding claim 4, Kullmann discloses a seat geometry for receiving said cap (dome-44) disposed on said meter housing (housing-12 connected with base-36) or said plate-shaped receiving portion; and wherein said cover has a shape-compatible geometry which engages in said seat geometry, wherein said sealing agent (gasket-46) is disposed between said seat geometry and said shape-compatible geometry. (Col 2 line 45-.57)
Regarding claim 5, Kullmann discloses seat geometry and said shape- compatible geometry is formed in a form of annular folds. (See fig 1)
Regarding claim 6, Kullmann discloses cap (dome-44) has a projecting portion; and said plate-shaped receiving portion (see fig 1) has a groove formed therein in which said cap engages with said projecting portion or with a complete cap edge. (Col 2 line 20-.57)
Regarding claim 7, Kullmann discloses sealing agent (gasket-46) is an adhesive, a casting compound or a sealing element. (Col 2 line 54-57)
Regarding claim 8, Kullmann discloses at least one securing element, said cap (dome-44) is secured to said meter housing (housing-12 connected with base-36) by means of said at least one securing element. (Fig 1, Col 2 Line 54 – Col 3 line 9)
Regarding claim 9, Kullmann discloses at least one securing element; and a covering cap which engages over said cap and is secured to said meter housing (housing-12 connected with base-36) by means of said at least one securing element (recess-84 in connection with plate-86 and cover portion-88). (Col 3 line 39 – Col 4 line 30)
Regarding claim 10, Kullmann discloses covering cap (cover portion-88) is sealed with respect to said meter housing (housing-12 connected with base-36) by means of said sealing agent (gasket-46).
Regarding claim 11, Kullmann discloses covering cap (cover portion-88) has a shape substantially corresponding to a shape of said cap (dome-44).
Regarding claim 12, Kullmann discloses said covering cap (cover portion-88) engages over said cap (dome-44) in a form-locking manner. (Col 3 line 39 – Col 4 line 30)
Regarding claim 13, Kullmann discloses covering cap (cover portion-88) abuts at least partially against said cap (dome-44) and clamps said cap against said meter housing (housing-12 connected with base-36). (Col 3 line 39 – Col 4 line 30)
Regarding claim 14, Kullmann discloses said covering cap (covering portion-88) is formed from a plastic material. (Col 3 line 39 – Col 4 line 30)
Regarding claim 16, Kullmann discloses the meter is a water meter. (Col 2 line 20 -57)
Regarding claim 17, Kullmann discloses a further sealing agent in a form of an adhesive or a casting compound; said cap is secured to said meter housing by means of said further sealing agent. (Col 2 line 58 – Col 3 line 38, Col 3 line 67-Col 4 line 30)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kullmann Donald US 3308664 (hereinafter “Kullmann”) in view of Laursen et al US 8806957 (hereinafter “Laursen”)
Regarding claim 15, Kullmann discloses the meter according to claim 1.
However, Kullmann fails to disclose a moisture-adsorbent or moisture-absorbent agent disposed below said cap. Laursen discloses a moisture-adsorbent or moisture-absorbent agent disposed below said cap. (Col 5 line 47 – 61)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the gel of Laursen into Kullmann for the purpose of decreasing potential damage to the meter. The modification would allow for creating extra protection to keep the electronics from being damaged by water.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855